Citation Nr: 0512538	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  95-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and from December 1975 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The case was previously before the 
Board in July 1998.


FINDING OF FACT

The veteran has no confirmed left wrist pathology.


CONCLUSION OF LAW

A left wrist disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran have specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the veteran or VA bore 
the burden of producing or obtaining that evidence or 
information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters, including the one dated in 
December 2004, satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as well as VA treatment records.  In addition, 
the BVA has obtained a medical opinion to assist in answering 
the medical question presented in this appeal.  The veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  Simply put, the 
record is complete and the matter is ready for appellate 
review.

To establish service connection for a particular disability, 
the evidence of record must demonstrate that a disease or 
injury resulting in a current disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

In February 2003 the veteran underwent a VA contract 
orthopedic examination.  The February 2003 VA examiner noted 
the previous clinical and radiological evidence of record 
concerning the left wrist.  Following clinical and 
radiological studies, the examiner indicated that the veteran 
had no left wrist diagnosable pathology.

The Board notes that some evidence dated prior to February 
2003 appeared to indicate that the veteran had degenerative 
changes of the left wrist.  The Board notes, however, that 
the February 2003 examiner specifically noted such evidence, 
reviewed the evidence, and still found that the veteran had 
no left wrist diagnosable pathology.  As the February 2003 
examination is the most recent evidence of record, and as the 
February 2003 examiner was well aware of the medical history 
surrounding the veteran's left wrist, the Board finds the 
conclusion reached by the February 2003 examiner to be 
persuasive.  The examiner rendered favorable opinions for the 
veteran concerning other disabilities not addressed in this 
decision, and his credentials equal or exceed those of the 
other reviewing physicians.  In other words, the Board finds 
that the February 2003 examiner's opinion concerning this 
issue to be fair, well-reasoned, and compelling

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against a grant of service 
connection for a left wrist disorder.  While the Board has 
also considered the veteran's statements, which have been 
given weight as to his observations for left wrist symptoms, 
it does not appear that the veteran is medically trained to 
offer any opinion as to the diagnosis or causation of 
orthopedic disorders.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, "competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In short, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim, and the appeal is denied.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a left wrist disorder is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


